Citation Nr: 0528378	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  96-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability to 
include hypertension as secondary to a service connected left 
below the knee amputation.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953 and November 1956 to March 1960. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Los Angeles, California, (hereinafter RO).  
The case was remanded for additional development by the Board 
in July 1999.  In July 2005, the Board solicited the opinion 
of an "Independent Medical Expert" under the provisions of 
38 C.F.R. § 20.901(d) (2005); 38 U.S.C.A. §  7109(a) (West 
2002).  Such an opinion, dated in August 2005, has been 
obtained.   

Following the July 1999 Board decision, service connection 
for a duodenal ulcer as secondary to the service connected 
left below the knee amputation was granted by a January 2003 
rating decision.  As such, the only issue on appeal is as 
listed on the title page. 


FINDING OF FACT

The evidence as to whether there is an etiologic relationship 
between the service-connected left below the knee amputation 
and coronary artery disease, status-post myocardial 
infarction, with hypertension is, at a minimum, in relative 
equipoise


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
coronary artery disease, status-post myocardial infarction, 
with hypertension is proximately due to or the result of a 
left below the knee amputation.  38 C.F.R. § 3.310 (2005).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  As the veteran's claim 
will be granted, no useful purpose would be served by 
delaying the adjudication of the veteran's claim further to 
conduct additional development pursuant to the VCAA.  Thus, 
the Board finds that further development is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With the above criteria in mind, the relevant evidence will 
be summarized.  The record shows that the veteran fell off a 
40-foot cliff and sustained a compound, comminuted fracture 
of his left distal tibia at the ankle while on active duty, 
but in a noncombat status, in Korea in August 1958.  Chronic 
osteomyelitis developed in the distal tibia during the course 
of lengthy treatment, and he consequently underwent a left 
below-knee amputation at a level permitting prosthesis in 
February 1959.  

A rating decision dated in January 1961 granted service 
connection for a left below-knee amputation and rated the 
disorder 40 percent disabling, effective from the veteran's 
separation from service in March 1960.  That rating 
continues.  

The veteran essentially contends that his heart disease, 
including hypertension, was either caused or permanently 
aggravated by the profound stress and tension caused by lack 
of mobility due to his service-connected amputation.  He 
became obese as a consequence of his immobility, which led to 
the development of risk factors that caused or aggravated the 
heart disease and hypertension for which service connection 
is claimed.  

The record shows that the veteran was privately hospitalized 
in November and December 1973 for treatment of an acute 
inferior wall myocardial infarction following two days of 
intermittent chest pain.  It was reported that the veteran 
was transferred to the hospital from his doctor's office, 
where electrocardiographic changes and history were noted to 
be consistent with acute myocardial infarction.  The 
veteran's chest pain was not pleuritic in nature, and there 
was no history of cardiac disease.  The risk factors for 
heart disease identified during hospitalization included the 
veteran's occupation as a salesman.  He also had no known 
history of hypertension or hyperlipidemia.  He had been obese 
and had some mild diabetes mellitus, he said, but he had had 
no treatment.  He had smoked one pack of cigarettes a day for 
20 years, but used alcohol only moderately.  The active 
problems identified at discharge from the hospital were acute 
myocardial infarction and obesity.  

The record indicates that the veteran sustained a second 
myocardial infarction in 1986, and he was briefly 
hospitalized in December 1987 for atypical chest pain.  A 
strong family history of heart disease was noted at that 
time.  A VA outpatient note in February 1988 indicates that a 
myocardial infarction had been ruled out during the December 
admission.  

In July 2000, the veteran was transferred from a private 
hospital to a VA medical center following a non Q-wave 
myocardial infarction the day prior to admission to the VA 
facility.  He underwent cardiac catheterization, and it was 
decided that the veteran would benefit from a coronary artery 
bypass graft.  The veteran was hospitalized by VA in October 
2000, when he underwent three-vessel coronary artery bypass 
grafting without complications.  

A VA examiner in April 1998 indicated that a myocardial 
infarction sustained in 1983 "may well have been 
precipitated by stress related to the below-the-knee 
amputation".  A QTC examination for VA by Dr. Schatz in 
August 2000 culminated in diagnoses that included stress-
related hypertension and stress-related coronary disease.  
Dr. Schatz was of the opinion that it was more likely than 
not that the veteran's heart disability and hypertension 
resulted from the veteran's service-connected below-the-knee 
amputation.  

A VA examiner who reviewed the record in September 2002 
concluded that while the service-connected amputation likely 
aggravated the veteran's ischemic heart disease and 
hypertension, the permanent measurable degree of the 
aggravation caused by the amputation was impossible to 
determine.  

The claimed pathogenesis of the veteran's cardiovascular 
condition was described by Henry R. Madoff, M.D., in his 
statement of March 2, 2003.  Dr. Madoff said that the bedrest 
necessary for the treatment of his injury resulted in morbid 
obesity, the underlying cause of adult onset diabetes and 
hypercholesterolemia.  The combination of stress from his 
suffering, hypercholesterolemia, hypertension and diabetes, 
as well as cigarette smoking, made the onset of coronary 
artery disease and his myocardial infarction inevitable, Dr. 
Madoff said.  Dr. Madoff noted that he agreed with Dr. 
Schatz's evaluation.

To resolve the conflict in the evidence cited above, the 
Board solicited a medical opinion as described in the 
Introduction to this decision.  This opinion, completed by a 
cardiologist in August 2005, in pertinent part included a 
conclusion that it was at least as likely as not that the 
veteran's service connected amputation caused or permanently 
worsened to a measurable degree the veteran's coronary artery 
disease and hypertension.  Given this opinion, the Board 
finds that the evidence is, at a minimum , in approximate 
balance.  Thus, without finding error in the RO's action, the 
Board will exercise its discretion to find that the evidence 
is in relative equipoise and conclude that entitlement to 
service connection for coronary artery disease, status-post 
myocardial infarction, with hypertension as secondary to a 
service connected left below the knee amputation is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

ORDER

Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction, with hypertension 
as secondary to a service connected left below the knee 
amputation is granted.   



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


